The opinion of the Court was delivered by
Sergeant, J.
The recording acts do not apply to a case like the present. By the act of 1814, the estate of the insolvent is vested, immediately on his discharge, in the trustees, not by virtue of his *79assignment, but by the express provisions of the act. In.many instances the trustees first appointed, neglect or refuse to qualify themselves by giving security and acquire, no title. The court has then power to substitute others, who are subjected to the same condition of giving bond, and when this is done, they become vested with the estate, not by any transfer or conveyance, but by the mere act of substitution. There is no limitation to the time of substitution, and frequently, as in the present case, repeated attempts are made before persons can be found willing to encounter the trouble of settling the insolvent’s estate. To say that under these circumstances, unless there were notice to a purchaser, the insolvent might dispose of his former property, would be to take from the creditors the funds and give them to the insolvent himself. There are, no doubt, inconveniences attending the law as it stands : a discharge in Alleghany is likely to be wholly unknown to citizens of other counties, and a purchaser searching the records of the county in which the land lies, finds nothing to apprise him of a previous conveyance. But until the legislature enact such regulations on the subject as may remove the risks of a purchaser, he must fortify himself against them by covenants for title, (a)
Judgment affirmed.

 By the act of the 16th of June 1836, section thirty-five, the trustees are invested with all the insolvent’s estate from the time of filing his petition; except such portion as may have been sold bona fide within the county before the assignment to the trustees and without notice of such petition.